Citation Nr: 1532453	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-48 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for a right wrist disorder.  

3.  Entitlement to service connection for a left wrist disorder.  

4.  Entitlement to service connection for a fractured 5th posterior rib.    

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for upper back condition (claimed as upper back pain).

7.  Entitlement to service connection for a left shoulder disorder.    

8.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella right knee, status post quadriceps tendon debridement and lateral release surgery.

9.  Entitlement to a compensable initial rating for left elbow strain.

10.  Entitlement to a compensable initial rating for right foot strain.

11.  Entitlement to a compensable initial rating for left foot strain.

12.  Entitlement to a compensable initial rating for residuals, status post sphincterotomy for repair of anal fissure.

13.  Entitlement to a compensable initial rating for residual scar, status post right knee arthroscopy.

14.  Entitlement to a compensable initial rating for residuals, status post fracture 4th right metacarpal (dominant).

15.  Entitlement to a compensable evaluation for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.      

In June 2015, the Veteran testified at the RO during a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been included in the record. 

The record in this matter consists solely of electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the October 2010 Statement of the Case (SOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional development and medical inquiry into each of the claims on appeal.  

During his hearing before the Board, the Veteran indicated undergoing relevant non-VA medical treatment in Ft. Collins, Colorado.  He should be offered an additional opportunity to authorize VA to secure relevant medical information on his behalf.  Further, the record does not contain VA treatment records, even though the November 2010 VA Form I-9 indicates that the Veteran "recently started using the VAMC Cheyenne Fort Collins Outpatient Clinic for treatment."  The document further states, "[p]lease obtain all current medical records to rate the claim accurately."  If the Veteran has received treatment at a VA facility, any medical records reflecting such treatment should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to medical examination: the Veteran underwent VA compensation examination into each of his claims in February 2009.  

With regard to the claims for higher initial ratings, several of the disorders have worsened since the February 2009 exam, according to the Veteran's Board testimony.  He indicated that his left elbow and sphincter disorder had not worsened, but that his right knee, right knee scar, right foot, left foot, 4th right metacarpal, and GERD disorders had worsened.  Given that the examinations were conducted over six years ago, the Veteran should be provided with new examinations for these disorders.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

With regard to the claims to service connection, the Veteran indicated during his Board hearing that he currently has the disorders for which he claims, and that the disorders relate to injuries he experienced during service.  Over six years ago, in the February 2009 VA report, the examiner indicated that the Veteran did not have current wrist, rib, back, left shoulder, or hearing loss disorders.  The examiner indicated that the Veteran had a problem with allergies, but did not offer a medical opinion regarding whether the disorder relates to service.  Given that the service treatment records (STRs) indicate possible rib, back, shoulder, wrist injuries, and allergies and acoustic trauma, and that the February 2009 examination was conducted over six years ago, new examinations should be provided for these claims as well.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already associated with the claims folder.   

2.  Request that the Veteran authorize release to VA relevant information pertaining to the non-VA medical treatment he has received in Ft. Collins, Colorado, which he noted during the Board hearing.  Provide the Veteran with a VA Form 21-4142 for such authorization. 

3.  If attempts to secure the additional records are unsuccessful, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
     
4.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to determine the nature and severity of the service-connected disorders addressed on appeal, which he contends have worsened since February 2009 - for right knee, right knee scar, right foot, left foot, 4th right metacarpal, and GERD disorders.  The claims file and a copy of this remand must be made available to each examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  The examiner should address the severity of all symptoms caused by the service-connected disorders.  In particular, examiner should consider and address the Veteran's lay statements offered during his June 2015 Board hearing.    

5.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the disorders subject to the service connection claims on appeal - for allergy, wrist, rib, upper back, left shoulder, and hearing loss disorders.  The claims file and a copy of this remand must be made available to each examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  In particular, each examiner should consider and address the Veteran's lay statements offered during his June 2015 Board hearing.  Each examiner should then address the following questions:  

(a)  Does the Veteran have a current disorder (allergy, wrist, rib, upper back, left shoulder, or hearing loss)? 

(b)  If so, is it at least as likely as not (a probability of 50 percent or greater) that a current diagnosed disorder began in or is related to active service? 

Please note the STRs of record documenting in-service complaints relating to certain of these disorders (e.g. allergy, back, shoulder, and rib injuries).  

Please note the October 1999 STR corroborating the Veteran's June 2015 testimony that he experienced several orthopedic injuries as the result of an in-service physical assault.  

Please also note the April 2008 discharge report of medical history in which the Veteran reports having several of the disorders on appeal, to include arthritis in each of his wrists.  







Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
6.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

7.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




